Case 2:21-cv-02574-MWF-RAO Document 23 Filed 08/31/21 Page 1 of 1 Page ID #:138



   1

   2

   3

   4

   5

   6

   7                               UNITED STATES DISTRICT COURT

   8               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

   9
       HYPER BICYCLES, INC., a Massachusetts      Case No. 2:21-CV-02574-MWF-RAO
  10   corporation,
  11                 Plaintiff,                   [PROPOSED] ORDER ON ENTRY
              v.                                  OF STIPULATED PROTECTIVE
  12                                              ORDER
       BALLARD PACIFIC RESOURCES, INC., a
  13   Delaware corporation, and DOES 1 through
       50, inclusive,
  14
                     Defendants.                  Trial Date: June 28, 2022
  15

  16
             The Court having reviewed the Stipulated Protective Order between Plaintiff,
  17
       HYPER BICYCLES, INC. and Defendant, BALLARD PACIFIC RESOURCES,
  18
       INC. and FOR GOOD CAUSE SHOWN, HEREBY ORDERS that the parties'
  19
       Stipulated Protective Order is APPROVED as requested.
  20

  21
             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  22

  23
       DATED: August 31, 2021
  24                                           _____________________________________
  25                                           The Honorable Rozella A. Oliver
                                               United States Magistrate Judge
  26

  27

  28

                                                 1
                                          PROPOSED ORDER
